t c summary opinion united_states tax_court alfonso diaz del castillo and elena loboda-diaz del castillo petitioners v commissioner of internal revenue respondent docket no 24364-09s filed date alfonso diaz del castillo and elena loboda-diaz del castillo pro sese peter t mccary for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in maryland the issue for decision is whether petitioners are entitled to a deduction of dollar_figure for various expenses reported on schedule c profit or loss from business references to petitioner in the singular are to petitioner alfonso diaz del castillo background some of the facts have been stipulated and are so found the first stipulation of facts and the accompanying exhibits are incorporated herein by this reference unless otherwise indicated section references are to the internal_revenue_code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar to the extent not discussed herein other issues are computational and flow from our decision in this case i petitioner’s background petitioner is a licensed pilot and he holds multiple aviation-related certificates from the federal aviation administration in he was employed full time as an aviation safety inspector at the transportation security administration tsa within the u s department of homeland security ii wind_energy activity beginning in petitioner formed a plan to import electrical generators from taiwan and use them to construct wind turbines that he hoped to either sell to farmers in montana or erect on his own property to generate and sell electricity petitioner testified that in he paid dollar_figure for a previously owned cessna skymaster aircraft skymaster the skymaster required extensive repairs petitioner testified that in he used the skymaster to fly from washington d c to montana to investigate the feasibility of selling wind turbines there and to solicit potential customers petitioner further testified that he petitioners attached a schedule c to their federal_income_tax return for and reported a loss of dollar_figure attributable to the wind_energy activity this case does not concern petitioners’ tax_liability for intended to use the skymaster to transport electrical generators from texas to montana petitioner traveled to taipei taiwan in the latter half of to visit a plant where electrical generators were manufactured petitioner subsequently experienced many setbacks including serious health problems he never purchased any electrical generators constructed or sold any wind turbines or generated or sold any electricity iii tsa-related travel petitioner testified that in he took three trips in connection with his work for tsa and that he was informally authorized to use the skymaster to travel to and from the tsa worksites the record includes three reports that petitioner drafted which refer to trips that he took in to alabama and texas he did not however provide any records or documents substantiating the amounts of his tsa-related travel_expenses moreover he did not provide any evidence of the employee travel reimbursement policy in effect at tsa for and he could not recall whether he had ever requested that tsa reimburse him for_the_use_of the skymaster iv form_1040 petitioners filed a timely form_1040 u s individual_income_tax_return for reporting combined wages of dollar_figure they attached to the return a schedule c and identified the underlying business activity as produce electricity although there are no gross_receipts reported on the schedule c petitioner reported various expenses totaling dollar_figure including dollar_figure for aircraft insurance charges dollar_figure for interest charges dollar_figure for repairs and maintenance dollar_figure for travel dollar_figure for meals and entertainment and dollar_figure for other expenses the latter item comprised training expenses of dollar_figure monthly tie downs of dollar_figure airplane fuel of dollar_figure and airplane parking of dollar_figure v notice_of_deficiency respondent issued a notice_of_deficiency to petitioners disallowing a deduction for the dollar_figure loss claimed on schedule c respondent determined petitioner testified that this item represents interest that he paid on a dollar_figure loan that he obtained to finance the purchase of the skymaster petitioner testified that this item represents amounts he paid for parts and labor to repair the skymaster petitioner testified that the travel_expenses were attributable to his trip to taiwan trips to california for flight training and three trips connected with his employment at tsa petitioner conceded at trial that the dollar_figure expense for aircraft parking is an erroneous duplication of the dollar_figure aircraft tiedown expense that petitioners failed to adequately substantiate the expenses reported on schedule c and in the alternative that the disputed expenses were nondeductible startup expenses ie petitioner had not commenced a wind_energy trade_or_business in discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 petitioner asserts that the burden_of_proof should shift to respondent pursuant to sec_7491 sec_7491 shifts the burden_of_proof to the commissioner with respect to a given factual issue where a taxpayer introduces credible_evidence with respect to that issue meets all applicable substantiation requirements complies with all recordkeeping requirements and cooperates with any reasonable requests for information see 116_tc_438 although the record shows that petitioner cooperated with respondent’s requests for information and documents in the end he failed to properly substantiate many of the expenses reported on schedule c and he did not maintain all records required under the code accordingly the burden_of_proof remains with petitioners a taxpayer normally must substantiate expenses underlying deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite i trade_or_business_expenses sec_162 provides the general_rule that a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business is not defined in the code or the regulations whether an expenditure satisfies the requirements for deductibility under sec_162 generally is a question of fact see 320_us_467 in 20_tc_511 the court concluded that travel_expenses and legal fees spent in searching for a newspaper business with a view to purchasing the same could not be deducted under sec_23 a statutory predecessor to sec_162 the court stated that expenses of investigating and looking for a new business and trips preparatory to entering a business are not deductible as an ordinary and necessary business_expense incurred in carrying_on_a_trade_or_business frank v commissioner t c pincite carrying_on_a_trade_or_business requires more than initial research into business potential and the solicitation of potential customers 56_tc_895 see christian v commissioner tcmemo_1995_12 finding that although the taxpayer consulted with real_estate developers and devoted considerable effort to attracting potential investors he never followed through on plans to develop property and was not carrying on that business during the years in issue although we have no reason to doubt that petitioner intended to start a wind_energy business the record shows that his efforts to do so had not advanced beyond the investigatory stage in in sum he traveled to taiwan to evaluate the possibility of ordering electrical generators and to montana to explore the feasibility of the activity and to solicit potential customers he also purchased an airplane with the aim of using it at least in part in the wind_energy activity notwithstanding these actions the business never matured to an active trade_or_business as petitioner candidly admitted at trial he never purchased an electric generator constructed a wind turbine or produced or sold any electricity in montana or any other location consequently we conclude that petitioner was not carrying on a wind_energy trade_or_business in and we sustain respondent’s determination disallowing a deduction for the loss that petitioners reported on schedule c ii unreimbursed employee business_expenses petitioner explained at trial that some of the travel_expenses reported on schedule c were related to trips in the skymaster to tsa worksites in alabama and texas respondent maintains that petitioner failed to properly substantiate these expenses and in any event the expenses are not necessary business_expenses within the meaning of sec_162 sec_274 prescribes stringent substantiation requirements for certain categories of expenses including travel_expenses and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence as is relevant here the term listed_property includes property used as a means of transportation sec_280f an airplane is recognized as a means of transportation sec_1_280f-6 income_tax regs the term trade_or_business includes performing services as an employee 54_tc_374 an employee_business_expense is not ordinary and necessary however if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 petitioner failed to maintain adequate_records such as a log and receipts or invoices or otherwise produce sufficient evidence corroborating his own statement that would establish the amounts of his tsa travel-related expenses for this reason alone we are obliged to sustain respondent’s determination disallowing a deduction for travel_expenses even assuming for the sake of argument that petitioner properly substantiated some of the travel_expenses in question he did not provide any evidence of the employee travel reimbursement policy in effect at tsa for moreover he could not recall whether he requested reimbursement from tsa for his travel_expenses it follows that the travel_expenses do not qualify as ordinary and necessary business_expenses within the meaning of sec_162 to reflect the foregoing decision will be entered for respondent
